Mayham, J.
This controversy must turn upon the construction to be put upon the provisions of- the constitution of the lodge, which provides that “the dues of members of the lodge accrue weekly, ” when read in connection with that provision of the by-laws which prescribes the ground of forfeiture of benefits, and which is as follows: “Ho brother who is in arrears for dues, fines, or assessments of any kind over the amount of thirteen weeks * * * shall be entitled to receive the benefits of this lodge until after the expiration of six weeks from the time of payment of such arrearages.” It is quite apparent from the uniform action of the lodge in not exacting weekly payments of dues from its members that it did not interpret the phrase “accrue weekly” as equivalent to “payable weekly,” or “due weekly.” Bouvier defines “accrue” as “to grow to; to be added to; as, the interest accrues on the principal.” Applying this definition to the phrase “dues accrue weekly,” and it would not signify that they are payable weekly;.but, rather, that they are estimated or measured weekly, to grow or to be added to each other as interest is added to or increases the amount of a debt. This at least should be its signification when applied to members who for years have been paying quarterly at the rate of 13 cents per week, rather than the other construction, which might result in a penalty or forfeiture, which is not favored in law. If, therefore these dues were payable quarterly, then no dues could be deemed as in arrears until the end of the quarter. The quarter ended on the 1st of July, 1888, and from that time, and that time only, would dues be deemed to be in arrears, but the “dues accruing weekly” thereafter would not be in arrears, because they would not fall due until the first of the succeeding October, when they, under the definition of Bouvier, and the usage of the ' order, would fall due. What dues, then, were in arrears on and after the 1st ■A of July, 1888 ? Clearly only those which fell due on that day, and they were paid and credited on the 13th of July, 1888, nearly a month before the death of Moses Strasser. Ho dues, therefore, at the time of the payment had been in arrears for 13 weeks at the time of the payment on the' 13th of July, and consequently no forfeiture could attach, and the next of kin of Moses Strasser were, under the by-laws of this lodge, entitled to the funeral benefits, unless he deprived himself of that right by bringing his action in the civil courts before exhausting all his remedies under the constitution and by-laws of the order. But it is insisted that the constitution, by-laws, rules, and regulations of the order require that all disputed questions arising in it must first be submitted to the lodge, and an appeal taken from its determination to the district grand committee, and then to the grand lodge, and, unless permission be refused by that body, to the sovereign grand lodge, and that a resort to the civil court until all these remedies are invoked and exhausted, shall render any right or claim to any of the benefits provided for in sections 4, 5, and 6 null and void. It is quite true that controversies between members of a lodge and the lodge itself can and should be settled, or attempts should be made for their adjustment, within the order, where provisions are made for such settlement by the rules, constitution, or by-laws of the order. Lafond v. Deems, 81 N. Y. 514; Poultny v. Bachman, 31 Hun, 49. The contract or compact under and in virtue of which members can make claims against the order for benefits must ■be the constitution and by-laws. To these members are deemed to have as*169sented, and, so long as they are fairly and impartially executed, that a court of equity would not be authorized to intervene to correct abuses, the parties must and ought to be. governed by the letter of the contract. This would clearly be so where a member of the order was seeking a benefit conferred by the constitution or by-laws of the lodge. Poultny v. Bachman, 31 Hun, 54. Does the same rule apply when the claim is made by a person not a member of the orde.r, who can have no hearing in person before its body, or access to the tribunals provided by it for adjustment of questions between its members? The case shows that neither the plaintiff nor any of the next of kin of Moses Strasser now are, or ever have been, members of this order. The remedies which the lodge and its superior tribunals have provided are, by the constitution and by-laws, only open to members of the society. The plaintiff is not such a member, and does not derive title from a member, and cannot appear in the tribunals of the society and prosecute his claim, except by favor. His right to the funeral benefit is a contract right; and. since he has no right to resort to the tribunals of the secret organization, he has not, in a legal sense, failed to exhaust his remedies. The contract provides that the funeral benefit “shall be paid over without delay to the deceased brother’s nearest of kin.” When this contract matures it exists between the lodge and non-members. It would not be a reasonable construction of a contract between the lodge and a nonmember to hold that the non-member’s rights under it are subject to the adjudication of his adversary. Its rules are binding upon its members, for they have so agreed; but, when a member makes a contract with the lodge for the benefit of third parties, the contract must be enforceable according to its terms, and not according to the subsequent adjudication of the lodge as to the meaning of its terms. The provision of the constitution that benefits “shall be dependent upon and recoverable only through the methods provided in the constitution” must mean that benefits to members shall be so recoverable, not benefits to which strangers, by virtue of a contract made in their behalf with the lodge, are entitled. His payment was due without delay. The judgment should be affirmed, with costs. All concur.